 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   LORI DIBENEDETTO,                      )   No. CV 18-04089-JVS (JDE)
                                            )
13                                          )
                       Plaintiff,           )   ORDER ACCEPTING REPORT
14                                          )
                  v.                        )   AND RECOMMENDATION OF
15                                          )   UNITED STATES MAGISTRATE
     NANCY A. BERRYHILL, Acting             )
                                            )
                                                JUDGE
16   Commissioner of Social Security,
                                            )
                                            )
17                     Defendant.           )
                                            )
18
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the underlying
20
     complaint, the records on file, the Report and Recommendation of the
21
     assigned United States Magistrate Judge, and the objections to the report filed
22
     by Plaintiff. Further, the Court has engaged in a de novo review of those
23
     portions of the Report and Recommendation to which objections have been
24
     made. The Court accepts the findings and recommendation of the Magistrate
25
     Judge.
26
     ///
27
28   ///
 1         IT IS THEREFORE ORDERED that Judgment shall be entered
 2   dismissing this case without prejudice.
 3
 4   Dated: December 07, 2018
 5                                                 ______________________________
                                                   JAMES V. SELNA
 6
                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
